

117 S1812 IS: Lincoln Home National Historic Site Boundary Modification Act
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1812IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundary of the Lincoln Home National Historic Site in the State of Illinois.1.Short titleThis Act may be cited as the Lincoln Home National Historic Site Boundary Modification Act.2.Lincoln Home National Historic Site boundary modificationPublic Law 92–127 (54 U.S.C. 320101 note; 85 Stat. 347) is amended—(1)in the first section—(A)by striking That, in order to and inserting the following:1.Establishment of Lincoln Home National Historic Site(a)In generalTo; and(B)by adding at the end the following:(b)Boundary modificationThe boundary of the Lincoln Home National Historic Site established under subsection (a) is modified as generally depicted on the map entitled Proposed Boundary Expansion of the Lincoln Home National Historic Site and dated February 26, 2021.;(2)in section 2—(A)by striking the section designation and all that follows through The and inserting the following:2.Administration(a)In generalThe; and(B)by adding at the end the following:(b)AccessibilityTo improve accessibility, the Secretary of the Interior shall modify the following areas located within the boundary of the Lincoln Home National Historic Site to provide universal design and accessibility by raising the height of the street to match the height of the sidewalk with no sloped surfaces: (1)The intersection at 8th Street and Jackson Street. (2)The area in front of the home of Abraham Lincoln.; and(3)in section 3, by striking the section designation and all that follows through There are and inserting the following:3.Authorization of appropriationsThere are.